                         Case:20-01947-jwb              Doc #:299 Filed: 09/03/2020                  Page 1 of 4
                                               United States Bankruptcy Court
                                               Western District of Michigan
In re:                                                                                                     Case No. 20-01947-jwb
Barfly Ventures, LLC                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0646-1                  User: lindstrom                    Page 1 of 3                          Date Rcvd: Sep 01, 2020
                                      Form ID: ostrkce                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 03, 2020.
8598076        +Michael Moore,   179 Van Rensselaer Blvd.,   Menands, NY 12204-2002

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 1, 2020 at the address(es) listed below:
              Anh P. Nguyen    on behalf of Creditor   Fourth Enterprises, LLC f/n/a HotSchedules
               nguyen@slollp.com
              Anthony J. Kochis    on behalf of Creditor    HC Woodward LLC akochis@wolfsonbolton.com,
               stravis@wolfsonbolton.com
              David E. Bevins    on behalf of Creditor   Project Oscar, LLC ECF-Deb@rhoadesmckee.com,
               ecf@rhoadesmckee.com
              Dean E. Rietberg    Dean.E.Rietberg@usdoj.gov
              Denise D. Twinney    on behalf of Creditor    Innovo Development Group, LLC bkfilings@wardroplaw.com
              Denise D. Twinney    on behalf of Creditor    JK East Beltline Real Estate LLC
               bkfilings@wardroplaw.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Chicago, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    Barfly Management, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-GR Beltline, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    50 Amp Fuse, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Royal Oak, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Ann Arbor, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Kansas City, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Lexington, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-St. Louis, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Detroit, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Lincoln, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Port St. Lucie, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    9 Volt, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Indianapolis, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Kalamazoo, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    GRBC Holdings, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
                    Case:20-01947-jwb        Doc #:299 Filed: 09/03/2020         Page 2 of 4



District/off: 0646-1          User: lindstrom              Page 2 of 3                  Date Rcvd: Sep 01, 2020
                              Form ID: ostrkce             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Holland, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    Luck of the Irish, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Minneapolis, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    Barfly Ventures, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Louisville, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Madison, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    EL Brewpub, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elisabeth M. Von Eitzen    on behalf of Debtor    HopCat-Concessions, LLC evoneitzen@wnj.com,
               jnikodemski@wnj.com
              Elizabeth B. Vandesteeg    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors evandesteeg@sfgh.com, bkdocket@sfgh.com
              Erika R. Barnes    on behalf of Creditor    1064 Bardstown, LLC ebarnes@stites.com,
               cbeatty@stites.com;docketclerk@stites.com
              Howard S. Sher    on behalf of Creditor   Liberty Maynard, LLC howard@jacobweingarten.com
              Jason M. Torf    on behalf of Creditor   Gordon Food Service, Inc. jason.torf@icemiller.com
              Jeff A. Moyer    on behalf of Creditor   Project 35, LLC jeff@thebankruptcygrp.com,
               crissy@thebankruptcygrp.com;heather@thebankruptcygrp.com
              John C. Cannizzaro    on behalf of Creditor    Gordon Food Service, Inc.
               john.cannizzaro@icemiller.com
              John T. Piggins    on behalf of Interested Party Mark Sellers ecfpigginsj@millerjohnson.com,
               8473902420@filings.docketbird.com;Docket@millerjohnson.com
              Judith Greenstone Miller    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors of Barfly Ventures, LLC jmiller@jaffelaw.com, tneddermeyer@jaffelaw.com
              Judith Greenstone Miller    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors jmiller@jaffelaw.com, tneddermeyer@jaffelaw.com
              Michael Aaron Brandess    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mbrandess@sfgh.com, bkdocket@sfgh.com
              Michael Aaron Brandess    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors of Barfly Ventures, LLC mbrandess@sfgh.com, bkdocket@sfgh.com
              Michael E. Moore    on behalf of Interested Party    Mercantile Bank of Michigan
               moore@millercanfield.com, laitila@millercanfield.com
              Michael M. Malinowski    on behalf of Interested Party MIKE MALINOWSKI ecf@malinowskilaw.com
              Michael V. Maggio    michael.v.maggio@usdoj.gov
              Nicholas J. Spigiel    on behalf of Interested Party    GTW Depot, LLC nspigiel@kreisenderle.com,
               dquick@kreisenderle.com
              Norman C. Witte    on behalf of Creditor    A&G Partnership, LLC ncwitte@wittelaw.com,
               mmallswede@wittelaw.com
              Patrick E. Sweeney    on behalf of Creditor    Ionia Ventures, LLC psweeney@rhoadesmckee.com,
               kjhaisma@rhoadesmckee.com
              Patrick E. Sweeney    on behalf of Creditor    58 Ionia Holdings, LLC psweeney@rhoadesmckee.com,
               kjhaisma@rhoadesmckee.com
              Paul R. Hage    on behalf of Creditor Committee    Official Committee of Unsecured Creditors of
               Barfly Ventures, LLC phage@jaffelaw.com, tneddermeyer@jaffelaw.com
              Paul R. Hage    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               phage@jaffelaw.com, tneddermeyer@jaffelaw.com
              Robert F. Wardrop, II    on behalf of Creditor    JK East Beltline Real Estate LLC
               bkfilings@wardroplaw.com, bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com
              Robert F. Wardrop, II    on behalf of Creditor    Innovo Development Group, LLC
               bkfilings@wardroplaw.com, bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com
              Ronald E. Gold    on behalf of Creditor   First Savings Bank rgold@fbtlaw.com,
               awebb@fbtlaw.com;eseverini@fbtlaw.com;sbryant@fbtlaw.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-Kansas City, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-Louisville, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-Chicago, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    50 Amp Fuse, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-St. Louis, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    Barfly Ventures, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-GR Beltline, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-Royal Oak, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    9 Volt, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta    on behalf of Debtor    HopCat-Detroit, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
                   Case:20-01947-jwb        Doc #:299 Filed: 09/03/2020        Page 3 of 4



District/off: 0646-1         User: lindstrom              Page 3 of 3                  Date Rcvd: Sep 01, 2020
                             Form ID: ostrkce             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Kalamazoo, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Ann Arbor, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Concessions, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Lexington, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Madison, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Holland, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    Luck of the Irish, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    EL Brewpub, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    GRBC Holdings, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    Barfly Management, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Port St. Lucie, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Lincoln, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Indianapolis, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Rozanne M. Giunta   on behalf of Debtor    HopCat-Minneapolis, LLC rgiunta@wnj.com,
               scardinal@wnj.com;giuntarr81911@notify.bestcase.com
              Scott A. Wolfson   on behalf of Creditor    HC Woodward LLC swolfson@wolfsonbolton.com,
               stravis@wolfsonbolton.com
              Shannon L. Deeby   on behalf of Creditor    Fourth Enterprises, LLC f/n/a HotSchedules
               sdeeby@clarkhill.com
              Stephen B. Grow   on behalf of Debtor    HopCat-GR Beltline, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Kalamazoo, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Lexington, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    Barfly Ventures, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Minneapolis, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Lincoln, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Royal Oak, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    Luck of the Irish, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Concessions, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Kansas City, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Chicago, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    EL Brewpub, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    9 Volt, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Ann Arbor, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Indianapolis, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-St. Louis, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Detroit, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    50 Amp Fuse, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Louisville, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Holland, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    HopCat-Madison, LLC sgrow@wnj.com, bpowers@wnj.com
              Stephen B. Grow   on behalf of Debtor    GRBC Holdings, LLC sgrow@wnj.com, bpowers@wnj.com
              Steven L. Rayman   on behalf of Interested Party    CIP Administrative, LLC
               courtmail@raymanknight.com
              Timothy F. Nixon   on behalf of Creditor    222 Venture, LLP tnixon@gklaw.com,
               kboucher@gklaw.com;ekulpinski@gklaw.com
              Wesley Jacob Carrillo   on behalf of Creditor    CAD Management, LLC wcarrillo@enszjester.com
              Wesley Jacob Carrillo   on behalf of Creditor    Tholen Westport, LLC wcarrillo@enszjester.com
              Wesley Jacob Carrillo   on behalf of Creditor    Hood Westport, LLC wcarrillo@enszjester.com
              Wesley Jacob Carrillo   on behalf of Creditor    Irving Westport, LLC wcarrillo@enszjester.com
                                                                                              TOTAL: 107
                       Case:20-01947-jwb                   Doc #:299 Filed: 09/03/2020                 Page 4 of 4
Form OSTRKCE (12/15)
                                                    United States Bankruptcy Court
                                                     Western District of Michigan
                                                         One Division Ave., N.
                                                               Room 200
                                                        Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                                          Case Number 20−01947−jwb
           Barfly Ventures, LLC
           35 Oakes Street SW #400                                                        Chapter 11
           Grand Rapids, MI 49503
           Tax ID: 27−1798379                                                             Honorable James W. Boyd

                                                                  Debtor



                                                NOTICE OF DEFECTIVE CLAIM

In the above−noted case, the Clerk of the Bankruptcy Court has determined that pursuant to LBR
5005−2(e), the following proof of claim presented for filing is deemed defective:

                        Claim Number: 38−2
                        Name of Claimant: Michael Moore
                        Reason for Defect: Other No amount listed


             NOTICE IS FURTHER GIVEN that the following action must be taken.

                  Document needs to be re−filed



If you have any questions, please contact the ECF HelpDesk by e:mailing
ecfhelpdeskmiwb@miwb.uscourts.gov , calling (616) 456−2693 or by using online chat via
www.miwb.uscourts.gov




Dated: September 1, 2020

1 Aliases for Debtor Barfly Ventures, LLC : Note See Joint Administration Order (DN 60)
